DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This action claims priority to FR1701231.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1. 	Claims 1, 5-8 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Calvas (2015/0269476).
As to claim 1: Calvas teaches an electronic module for a smart card, comprising a substrate having on a first face a terminal block of electrical contacts standardized according to ISO 7816 (figure 1B, bottom, paragraph 0021) allowing operation by contact with the corresponding contacts of a smart card reader (abstract), and comprising on a second face an antenna (3) and a microelectronic chip (2) protected by an encapsulation zone (7) and provided with a contact communication (22) and a contactless communication interface (3), the electrical contacts being connected to the chip by conductive wires passing through connection wells (22 passing through 23, figure 2B), the antenna comprising a plurality of turns located on the periphery of the module (figure 2A, 3) and a proximal connection pad (4) and a distal connection pad (5)3 arranged inside the encapsulation zone (figure 2D) and intended to be connected to corresponding terminals of said contactless communication interface of the chip (paragraph 0053), and the turns of the antenna comprising a localized recess bypassing the distal connection pad and oriented towards the chip (figure 2A), characterized in that that wherein the distal connection pad is located at a small distance from the edge of the encapsulation zone (figure 2D shows the pad outside of the edge of the encapsulation zone), and in that wherein the internal edges of the connection wells of the two contacts closest to the distal connection pad are spread outwards from the module with respect to the internal edges of the connection wells of the other contacts, so as to maximize the space available between the distal connection pad and said connection wells for the passage of the antenna tracks (as seen in figure 2A).
claim 5: Calvas teaches that the connection wells of the contacts located in the vicinity of the recess of the antenna are oblong to facilitate the passage of the connection wires between the chip and said contacts (as seen in figures 1A, 2A, 11).
	As to claim 6: Calvas teaches that the width of the connection wells located in the vicinity of the recess of the antenna is less than 600 micrometers (paragraph 0015).
	As to claim 7: Calvas teaches that the most internal turn of the antenna surrounds the area of the microelectronic chip (figures 1A, 2A) and comprises several proximal studs (elements 11) distributed along the internal coil and corresponding to different antenna lengths and different inductances, so that the antenna located between the distal pad and one of the proximal pads has an inductance L capable of being selected, when it is connected to the microelectronic chip and according to the capacity C thereof, to obtain a target resonance frequency (paragraph 0059).
	As to claim 8: Calvas teaches that the internal turn of the antenna module comprises at least six proximal connection pads (11).
	As to claim 10: Calvas teaches a dual contact and contactless communication interface, characterized in that it comprises an electronic module (abstract).

Allowable Subject Matter
Claims 2-4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art of record does not fairly teach or suggest the limitations of claims 2-4 and 9, specifically the distances and tuning of the objects relative to an encapsulation zone and a distal connection pad, in view of all other limitations present in the claims.
Examiner finds that references which explain a coil antenna having both a proximal and a distal pad lack specificity of relative location with an encapsulation.
Takasu (2010/0134362) teaches a distal pad, but not an encapsulation.
Lai (2019/0164030) teaches a distal pad for an RFID sensor tag, but does not teach the distances relative to the encapsulation.
Na (2016/0224975) teaches an external connector at the edge of an antenna, including encapsulation partially enclosing the antenna contacts, but does not teach at what distance this encapsulation lies, merely that it is partial.
Kim (2010/0038438) and Kaiya (6,460,773) both teach an antenna with an external connection terminal, but both are entirely encapsulated in the overfill material.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov




/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876